Citation Nr: 0510671	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating for posterior 
rotator cuff injury for the left shoulder, evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1996 to March 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted service connection for 
posterior rotator cuff injury of the left shoulder, and 
assigned a 10 percent disability rating, effective March 
2001.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate the claim for entitlement to an 
initial increased rating for a left shoulder injury, and has 
made reasonable efforts to develop such evidence.  

2.  Posterior rotator cuff injury of the left shoulder is 
manifested by subjective complaints of pain, pain on motion, 
and weakness.  


CONCLUSION OF LAW

The criteria for entitlement to an initial increased rating 
for a left shoulder injury have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5299-5203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinions where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159, 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In February 2002, VA received the veteran's claim for 
entitlement to service connection for a left shoulder injury.  
By correspondence, dated in April 2002, the veteran was 
informed of the general requirements of VCAA.  In July 2003, 
the RO granted the veteran's claim for entitlement to service 
connection for posterior rotator cuff injury of the left 
shoulder, assigning a 10 percent disability rating, effective 
March 2001.  

The veteran was properly notified of the RO's decision; 
however, dissatisfied with the percentage assigned to the 
left shoulder disability, he filed a timely Notice of 
Disagreement.  By correspondence, dated in October 2002, the 
RO informed the veteran of  the detailed requirements of 
VCAA, as it specifically related to the left shoulder injury.  
In January 2003, the RO issued a Statement of the Case.  
Thereafter, the veteran perfected an appeal before the Board.  

The Board concludes that the discussions contained in the 
April and October 2002 correspondences pertaining to the 
requirements of VCAA, and the January 2003 Statement of the 
Case have provided the veteran with appropriate law and 
regulations.  

Factual Background

In July 2002, the RO granted the veteran's claim or 
entitlement to service connection for a left shoulder injury, 
assigning a10 percent disability rating, effective March 
2001.  He claims that the left shoulder disability is more 
than 10 percent disabling.  

In granting the veteran's claim for service connection, the 
RO considered the veteran's service medical records and VA 
examination, dated in May 2002.  The veteran's service 
medical records reveal that he suffered a left shoulder 
injury and underwent treatment for the injury during service.  
During his separation physical examination performed in 
November 2000, the veteran indicated that he was still 
receiving treatment for the shoulder injury.  He indicated on 
the December 2000 Report of Medical History that he was 
right-handed.

A VA examination, dated in May 2002, indicated that the 
veteran was evaluated for a left shoulder disorder.  He 
related the history of the left shoulder problems, indicating 
that the pain worsened when he was sent to Puerto Rico, 
because of the heavy lifting involved at that station.  The 
pain became unbearable.  It was located mostly over the 
posterior aspect of the shoulder, but it ascended onto the 
supraclavicular and proximal deltoid region.  Abduction and 
extremes of forward flexion was particularly problematic.  
There was associate numbness in the arm; however, the 
numbness was generalized.  On occasion, the veteran 
experienced pain shooting down the arm; however, he did not 
have associated neck pain.  

Post service, he has experienced weakness and pain.  The left 
shoulder disability impaired his ability to enjoy boxing and 
lifting weights.  The pain was mostly on forward flexion and 
abduction; on occasion, he experienced night pain; and he 
took Motrin for the pain.  He also indicated that the left 
shoulder disability impairs his ability to earn a living 
because his employment was in the construction field.  

On physical examination, there was a finding of slight 
winging of the left scapula; and vague tenderness along the 
anterior aspect of the glenohumeral joint.  Range of motion 
findings were as follows: he had discomfort with forward 
flexion, active at 140 degrees, but he was able to flex to 
180 degrees with some discomfort; he had abduction of 110 
degrees, but was able to abduct to 170 degrees; internal 
rotation was to 210 degrees; and resisted external rotation 
on the left side was 3/5 and abduction was approximately 3/5.  
The veteran had slight weakness on lift off; he had slight 
weakness and discomfort with the Speed test; and he had a 
slightly positive apprehension test and a positive relocation 
test, with some discomfort with on the Hawkins impingement 
tests.  

The pertinent impression was suspected internal derangement 
of the left shoulder.  

On VA Radiology Report, dated in May 2002, the two views of 
the left shoulder in internal and external rotation, 
indicated that there was no evidence of acute fracture or 
dislocation.  The humeral head appeared normal in the 
glenohumeral joint.  There were no abnormal soft tissues 
classifications identified.  

The record shows that the veteran was scheduled for a VA 
examination in July 2003, and in May 2004, another VA 
examination was scheduled.  The veteran was notified of the 
examination appointments and failed to report to either of 
the VA examinations.  

Law and Regulations

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet 
App 119 (1999).  

The veteran's left shoulder disability was evaluated under 
5299-5203.  Diagnostic Code 5299 is used to rate unlisted 
musculoskeletal conditions by analogy to a disability listed 
in the Rating Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2004).  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2004).  

Impairment of the Clavicle or Scapula, with dislocation of 
the clavicle or scapula warrants a 20 percent disability 
rating.  Where there is nonunion of the clavicle or scapula, 
with loose movement, a 20 percent disabling is assigned.  
Nonunion of the clavicle or scapula, without loose movement, 
merits a 10 percent rating.  Where impairment is shown to 
result from malunion of the clavicle or scapula, a 10 percent 
rating is awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2004). 

A 30 percent rating is assigned for limitation of motion of 
the minor arm where motion is limited to 25º from the side.  
Where there is motion to midway between the side and shoulder 
level, or to the shoulder level, a 20 percent rating is 
awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).  

The Board has also considered functional loss of the left 
shoulder, as is required under 38 C.F.R. §§ 4.40 and 4.45 
(2003) and DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1996).  

Analysis

Upon review of the record, the Board finds that the veteran's 
left shoulder disability in no more than 10 percent 
disabling.  

The only post service medical records showing treatment or 
evaluation of the left shoulder injury is the May 2002 VA 
examination.  Under Diagnostic Code 5203, a higher disability 
rating requires evidence of dislocation of the clavicle or 
scapula.  The objective medical evidence obtained in the 
examination report does not offer evidence of dislocation of 
the clavicle or scapula.  

The Board observes the veteran's contentions that his left 
shoulder disability impairs his ability to engage in certain 
physical activities, such as boxing.  In this regard, the 
Board has considered the requirements of DeLuca and concludes 
that there was nothing noted in the medical evidence of 
record, despite the veteran's contentions, to suggest that 
the criteria for a higher rating were met.  The veteran 
failed to report for two scheduled VA orthopedic examinations 
which could have provided additional information regarding 
any functional impairment of the left shoulder.  He has 
provided no reasons for his failure to appear.  Therefore, 
this decision can only be based on the evidence in the 
record.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
veteran's left shoulder disability has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  

For the reasons set out above, the preponderance of the 
evidence is against the claim for an increased rating.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for an increased rating must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to an initial disability rating for posterior 
rotator cuff injury for the left shoulder, evaluated as 10 
percent disabling, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


